                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                        Case No. 19-cv-01397-SVK
                                   8                    Plaintiff,
                                                                                              ORDER CONTINUING SHOW CAUSE
                                   9             v.                                           HEARING
                                  10    ASHWIN N. PATEL,                                      Re: Dkt. No. 30
                                  11                    Defendant.

                                  12           On February 3, 2020, Scott Johnson (“Plaintiff”) notified this Court that this case had
Northern District of California
 United States District Court




                                  13   settled. Dkt. 28. On the same date, this Court issued an order to show cause requiring the parties

                                  14   to file either a stipulation of dismissal or a show cause response by March 3, 2020. Dkt. 29. The

                                  15   Court set an order to show cause hearing for March 10, 2020 at 10:00 a.m. Id. On March 3, 2020,

                                  16   Plaintiff’s attorney filed a declaration indicating that the parties are in the process of finalizing the

                                  17   written settlement agreement, which should be done in “the near term.” Dkt. 30 at 2. Plaintiff

                                  18   requests that this Court continue the March 10, 2020 show cause hearing to allow the parties to

                                  19   finalize the agreement and file a dismissal. Id.

                                  20           Accordingly, the March 10, 2020 order to show cause hearing is CONTINUED to March

                                  21   17, 2020 at 10:00 a.m. A stipulation of dismissal or a show cause response is due by March 13,

                                  22   2020 at 12:00 p.m. If a stipulation of dismissal is not received by March 13, 2020, the parties

                                  23   must appear at the March 17, 2020 show cause hearing.

                                  24           SO ORDERED.

                                  25   Dated: March 3, 2020

                                  26
                                  27
                                                                                                       SUSAN VAN KEULEN
                                  28                                                                   United States Magistrate Judge
